 
EXHIBIT 10.24

HURON CONSULTING GROUP INC.
EXECUTIVE OFFICERS’ COMPENSATION FOR 2005 AND 2006
SUMMARY SHEET AS OF SEPTEMBER 30, 2006


During the quarter ended September 30, 2006, the board of directors of Huron
Consulting Group Inc. (the “Company”) approved an increase in the base salary
and bonus target for the Company’s Vice President of Operations and Assistant
Secretary, Daniel P. Broadhurst. This executive officers’ compensation summary
sheet updates the one previously filed with the Company’s quarterly report on
Form 10-Q for the period ended March 31, 2006.
 


Name
Position
Year
Base Salary
Bonus (1,2)
 
Gary E. Holdren
 
 
Chairman of the Board,
Chief Executive Officer
and President
 
 
2005
2006
 
 
$800,000
$800,000
 
 
$925,000
$850,000
 
 
Daniel P. Broadhurst
 
 
Vice President of Operations
and Assistant Secretary
 
 
2005
2006
 
 
$485,000
      $500,000 (3)
 
 
$315,000
       $400,000  (3)
 
 
Gary L. Burge
 
 
Vice President,
Chief Financial Officer,
and Treasurer
 
 
2005
2006
 
 
$275,000
$325,000
 
 
$250,000
$200,000
 
 
Natalia Delgado
 
 
Vice President,
General Counsel
and Corporate Secretary
 
 
2005
2006
 
 
$300,000
$300,000
 
 
$150,000
$150,000
 
 
Mary M. Sawall
 
 
Vice President,
Human Resources
 
 
2005
2006
 
 
$275,000
$275,000
 
 
$225,000
$150,000
 

 


(1) Bonuses are performance-based and there is no stated maximum. 2005 bonuses
were paid during the first quarter of 2006. 2006 bonuses are based on targets
and actual amounts paid may be greater or smaller.
 
(2) During 2005, Messrs. Holdren and Broadhurst were paid guaranteed bonuses in
the amount of $42,000 and $27,000, respectively. After 2005, none of the
aforementioned executive officers will receive a guaranteed minimum bonus.


(3) Effective August 1, 2006, Mr. Broadhurst’s anuual base salary was increased
from $485,000 to $500,000 on a prospective basis. Additionally, Mr. Broadhurst’s
annual bonus target was increased from $260,000 to $400,000, which will be
applied to the full year 2006.